Title: To John Adams from James Sullivan, 23 April 1795
From: Sullivan, James
To: Adams, John



Sir
Boston 23d April 1795

I am honoured with your letter of this date, and am highly flattered by your expressions of approbation on my book called the history of the district of maine. I should have not imposed the task of that work on myself, with my other avocations, if I could have procured any other person to undertake it.
I have attended to your remark on the sentiment in page 299: and should be exceedingly greived if any thing had escaped my pen which should hurt your feelings, or give you the least uneasiness: for in addition to the respect I have for your character, I intended to write that book, and thought I had written it in such a manner, as not to deserve a place in any political side, and in such a manner as would not hurt the feelings of any man in united America. I must however confess, that when I wrote the sentiment which you particuliarly notice, I had in my mind the description of the fate of Marcellus and others, as contained in your defence of the constitutions of the united States. I am not possessed of health to mention any more instances if it was necessary. Perhaps the expression “A multitude of instances” is too strong. The words “without intention to prove &c” were only intended as an assertion that the learned writer did not write, with a purpose to prove the fact, evidence of which incidentally opened from the facts he mentioned in order to complete his work. My own sentiments were as freely given on the subject, that patriotism and Valour have been rewarded with calumny and disgrace in a nearly all the governments of the past ages: but we have reason to hope from the degree of light and information possessed by the people of this country, and the many singular advantages which our people possess that it will not be so here.
I am Sir with great respect / and friendship your Most / obedient and most humble / Servant
Ja Sullivan